Citation Nr: 1044254	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  09-38 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana



THE ISSUE

Whether an overpayment of additional compensation for a dependent 
is a valid debt.  



WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from June 1976 to September 
1996.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a  
February 2008 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  During the 
pendency of the Veteran's appeal, his claims folder was 
transferred to the RO in Indianapolis, Indiana.

The Veteran and his spouse testified at a hearing before the 
undersigned Acting Veterans Law Judge in August 2010.  A 
transcript of that hearing is associated with the claims folder.

The issue of waiver of the Veteran's overpayment has been 
raised by the record, but it does not appear that it has 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over the issue and it is referred to the AOJ for 
appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

VA records show the Veteran was granted entitlement to vocational 
rehabilitation benefits by way of a rating decision dated in July 
1996.  The Veteran was later granted service connection for 
several disabilities by way of a rating decision dated in 
December 1996.  His combined disability rating was 40 percent.  
This meant that the Veteran was eligible for additional 
compensation for dependents, in this case, a spouse.  See 
38 U.S.C.A. §§ 1115, 1135 (West 2002 & Supp. 2010); see also 
Sharp v. Shinseki, 23 Vet. App. 267, 272 (2009) (Entitlement to 
additional compensation for dependents is implicitly raised 
whenever a veteran has a rating of at least 30 percent; the 
veteran only needed to submit updated information about his 
dependents to receive it.)  

The Veteran had submitted evidence of his September 1975 marriage 
to R.F. with his claim in October 1996.  The RO's December 1996 
notice letter advised him that he was receiving additional 
compensation for R.F. as well as a child.  

The Veteran was granted service connection for an additional 
disability in May 1997.  The additional 10 percent rating meant 
he had a combined disability rating of 50 percent.  The RO notice 
letter again informed the Veteran he was receiving additional 
compensation for his spouse.  

The Veteran received additional correspondence about his benefits 
in May 1997.  The letter provided specific notice that he was 
receiving additional benefits for his spouse and child and must 
inform the RO immediately if there was any change in the number 
or status of his dependents.  A failure to do so would result in 
an overpayment that must be repaid.  

The RO later reduced the rating for the Veteran's service 
connected status post right inguinal herniorraphy from 20 percent 
to 10 percent in January 1999.  His combined disability rating 
was now 40 percent.  The Veteran remained eligible for additional 
compensation for his dependents.

The Veteran was still living in Florida at the time of the rating 
reduction.  The last correspondence from the Veteran, with his 
Florida address, was his letter to the Secretary of VA in 
November 1998.  The director of the RO provided a response to the 
Veteran's letter in February 1999.  There is no indication in the 
claims folder that the letter was returned as undeliverable.

The next correspondence was a form letter from the St. Petersburg 
RO, dated in December 2000.  The letter informed the Veteran of 
his new monthly payment amount.  The letter also instructed that 
the Veteran should advise the RO immediately of any change of 
address or marital status.  The letter further advised that if he 
was receiving compensation for his dependents he should notify 
the RO immediately regarding any change in his dependents.  The 
letter was sent to the Florida address previously used by the 
Veteran.  The letter was returned with a notice from the Postal 
Service that the time for forwarding mail had expired.  The St. 
Petersburg RO sent a similar letter to the same Florida address 
in December 2002.  This letter was returned to the sender, unable 
to deliver.

Two years later the St. Petersburg RO contacted the Veteran's 
financial institution to obtain a current address in June 2004.  
See M21-1MR, Part II, Subpart iii, 5-K-12 (Relating to returned 
mail - erroneous address).  The cited provision provides for the 
RO to contact the financial institution to ask for a current 
address when a better address cannot be found.  The RO obtained a 
response in July 2004.  An address in Indiana was provided.  

Of record is a computer printout, dated in May 2004, that is 
described as Folder Location Data.  The printout shows the 
Veteran's claims folder at the St. Petersburg RO as of March 21, 
1997, his Counseling and Evaluation Record (CER) at the RO in 
Indianapolis as of February 16, 2000, and his education folder at 
the RO in St. Louis, Missouri, as of September 6, 2003.

Also of record is a VA Form 20-6560, Notice of Benefit Payment 
Transaction, that lists an activity date of March 2005.  An entry 
on the form indicates that a diary was due because the Veteran's 
dependency questionnaire was not returned.  The Board notes that 
M21-1MR, Part III, Subpart iii, 5-K-10, addresses situations 
where a questionnaire is not returned.  The RO is to notify the 
beneficiary of a proposed termination of benefits and that an 
overpayment may be created.  The beneficiary is given 60 days to 
respond.  If no response is received within that period, the 
termination is to be effected.  There is no indication in the 
claims folder that such a letter was sent to the Veteran.  See 
38 C.F.R. § 3.652 (2010).

The St. Petersburg RO appears to have then performed a check for 
the Veteran's address by accessing the Compensation and Pension 
Records Interchange (CAPRI) system.  No date is listed on the 
printout, but the same address provided by the Veteran's 
financial institution in July 2004 is listed.  

There is no indication in the claims folder that the St. 
Petersburg RO attempted to contact the Veteran at this address 
until a Report of Contact documented a telephone call as of 
February 4, 2008.  The record shows several telephone calls of 
that date.  It was at this time that information was provided to 
the St. Petersburg RO that the Veteran was divorced from R.F. in 
April 2000 but had then married J.F. in August 2000.

The St. Petersburg RO issued a letter decision that provided 
information on the Veteran's monthly entitlement.  The letter 
provided for the removal of R.F. as the Veteran's spouse, 
effective from May 1, 2000.  The letter also provided for the 
addition of J.F., as the Veteran's spouse, effective from March 
1, 2008.  The letter informed the Veteran that the adjustment 
resulted in an overpayment and that he would be contacted by the 
VA Debt Management Center (DMC).

Of record is a Report of Contact (ROC) with the Veteran dated 
March 10, 2008.  The ROC noted that the Veteran called to inquire 
about the overpayment.  It was explained that he had not informed 
VA of his divorce and that he was paid too much.  The Veteran was 
also informed that he did not inform VA of his new spouse within 
one year of his marriage.

The Veteran provided evidence of his divorce as well as his 
marriage to J.F. in March 2008.  He also stated that he disagreed 
with the letter of February 2008.  

The Veteran and his spouse testified at a hearing at the RO in 
June 2009.  The Veteran related how he was contacted in February 
2008.  He also related how he understood the situation as he was 
overpaid for the period from when he divorced his first wife and 
then married J.F.  The Veteran thought the overpayment would be 
$40 or $50 a month.  He said he then received notice that his 
debt was $4,700 and that VA began to take $500 a month from him.  
He said he was told to write to St. Petersburg and to write to 
Minnesota.  He said that he did, but with no change.  

The Veteran provided copies of correspondence at his hearing.  
One letter was addressed to the DMC in Minneapolis, Minnesota, 
and dated in April 2008.  In that letter the Veteran said he 
disagreed with "this decision."  He referenced a $4,000 debt.  
Another letter dated in March 2008 was to the RO in 
St. Petersburg with enclosures from the Veteran to show he had 
immediately reported his divorce and remarriage to the Defense 
Accounting and Finance Service (DFAS).  

The hearing officer issued a statement of the case in July 2009.  
The issue was styled as whether the correct effective dates were 
used in removing and adding dependents to the Veteran's 
compensation award.

The Veteran perfected his appeal in September 2009.  At that time 
he noted that he had been receiving VA benefits for a number of 
years and that he had an annual physical and had vocational 
rehabilitation with a VA counselor.  He said that he updated all 
of his records with VA every year and had received counseling 
since he moved to Indiana in 1999.  The Veteran questioned why he 
owed $4,730 when he was only overpaid for four months.

The Veteran and his spouse testified at a Board hearing in August 
2010.  The Veteran noted that he had been pursuing a degree while 
in Florida, but that he stopped his classes when he was going 
through his divorce.  He relocated to Indiana in August 1999.  He 
said he was contacted by a VA representative and was encouraged 
to continue with his education.  He thought this was in the 
spring of 2000.  He met with a vocational rehabilitation 
counselor.  After his divorce he completed his degree in the 
summer of 2000.  He said he received education benefits based on 
his being single at the time.  He said his counselor had met J.F. 
and knew that they had married.  The Veteran further testified 
that he continued his education program and was paid VA education 
benefits with additional compensation for his spouse.  The 
Veteran said that the RO in St. Petersburg may not have known his 
status, but the local VA representatives did.

The Board finds that the Veteran's claim may be construed as a 
challenge to the validity of the debt, although the exact amount 
of the debt is not established based on the evidence of record.  
The evidence as to the pertinent facts are not clear and further 
development is required in regard to the validity of the debt.  
The Veteran has clearly stated that he believed VA was aware of 
his divorce and remarriage as a result of his reporting of the 
same to the Army and DFAS.  The Veteran has also made it clear 
that he thought his overpayment extended to the several months 
where he received disability compensation with additional 
compensation for a dependent spouse when he was unmarried, but 
that he did not believe it should include the period from August 
2000 to March 2008.  

The evidence of record also raises the issue of overpayment due 
to VA error.  VA law provides that the effective date of 
reduction or discontinuance of an award of pension, compensation, 
or dependency and indemnity compensation for a payee or dependent 
based upon an administrative error shall be the date of the last 
payment on an erroneous award based solely on administrative 
error or error in judgment.  38 U.S.C.A. § 5112(b) (West 2002); 
38 C.F.R. § 3.500(b) (2010).  The record shows that the St. 
Petersburg RO had notice that the Veteran had moved when the 
mailing of December 2000 was returned; however, the RO continued 
using the wrong address to send mail to the Veteran until contact 
was made with the Veteran's financial institution in June 2004.  
Even after this contact was made, and an address developed, there 
is no indication of contact with the Veteran at his new address 
until February 2008.  There is no indication that the RO took 
steps to terminate the Veteran's additional compensation for his 
dependent when his questionnaire was not returned.

Finally, the Veteran has provided evidence that he did provide 
notice to VA of the change in his marital status through his VA 
vocational rehabilitation counselor.  The Veteran's statement of 
events at his August 2010 hearing appear to be buttressed by the 
computer printout that showed his CER folder to be at the 
Indianapolis RO from February 2000.  His VA education folder 
should also be obtained and associated with the record for the 
purpose of this appeal.  The Board further notes that the record 
is unclear as to what evidence may have been provided to the DMC.  
The debt notice letter from the DMC is not of record, so the 
exact date of notice is unknown.  The Veteran submitted a copy of 
a letter, dated in April 2008, that indicated he had submitted to 
the DMC a disagreement with the overpayment.  



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the DMC 
and obtain copies of the notice of 
debt letter to the Veteran as well as 
copies of all other pertinent 
correspondence between the Veteran and 
the DMC.  This evidence must be 
associated with the claims folder.

2.  The Veteran's vocational 
rehabilitation folder and education 
folder should be obtained and 
associated with the appellate record.  
The RO/AMC should review the folder to 
determine if: 1) the Veteran provided 
VA with notice of his change of 
address and when; and, 2) whether he 
provided VA with notice of his divorce 
and remarriage.

3.  After the actions requested above 
have been completed to the extent 
possible, as well as any other action 
deemed necessary, re-adjudicate the 
issue of whether the overpayment of 
compensation benefits at issue was 
properly created, including 
consideration of whether any of the 
debt was due to sole VA administrative 
error, and the amount of any 
overpayment.  A comprehensive 
explanation of the reasons and bases 
for that decision should be prepared 
and incorporated into the claims file, 
to include a discussion of any 
information obtained from the DMC, and 
the vocational rehabilitation folder 
and the Veteran.  If it is determined 
that any or all of the overpayment at 
issue was improperly created 
appropriate action should be taken.  

4.  If any determination remains 
unfavorable to the Veteran, he should 
be furnished a supplemental statement 
of the case (SSOC) which addresses all 
of the evidence added to the record 
since the statement of the case issued 
in July 2009.  The SSOC must include 
the applicable legal criteria 
pertinent to this appeal, and the 
Veteran should be given the 
opportunity to respond before the 
claims folder, with the vocational 
rehabilitation folder, is returned to 
the Board for further appellate 
consideration

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran has the 
right to submit additional evidence and argument on the matter 
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



